FILED

UNITED STATES DISTRICT COURT  2 2 

FOR THE DISTRICT OF COLUMBIA Clerk. us. District & Bankruptcy

Courts for the Dlstrlct at Columbia

Gene S. Rana, )
)
Plaintiff, )
)
V' ; Case: 1:15-cv—00957
Assigned To : Unassigned
Department Ofthe Army’ 3 Assign. Date : 6/22/2015
Defendant. ) Description: Pro Se Gen. ClVll (F Deck)
MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs in forma pauperis application and will
dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring
dismissal “at any time” jurisdiction is found wanting).

Plaintiff, residing in India, sues the United States Army for allegedly retaliating against
him because of his whistleblowing activities against his chain of command. Plaintiff sues under
the Military Whistleblower Protection Act (MWPA), 10 U.S.C. § 1034. “The MWPA was
designed ‘to provide channels within the military through which members of the armed forces
could bring their grievances.” ” Klingenschmitt v. United States, 119 Fed.C1. 163, 185 (2014)

(quoting Hernandez v. United States, 38 Fed. Cl. 532, 536 (1997)). The MWPA’s
“comprehensive [administrative] scheme . . . [does not] provide plaintiffs with a private cause of

action to enforce their rights under [the Act] in court.” Id. (citing Soeken v. United States, 47
Fed. Cl. 430, 433 (2000); Acquisto v. United States, 70 F.3d 1010, 1011 (8th Cir. 1995)); see accord

Hardy v. Hamburg, No. ll-cv-1739 (RBW),  F.Supp.3d   2014 WL 5420037, at *18

(D.D.C. Sept. 23, 2014) (dismissing for lack of subject matter jurisdiction “claims . . . based on
reprisals for [plaintiff s] whistleblower activities”) (citing Hernandez, 38 Fed.C1. at 536). A

separate Order of dismissal accompanies this Memorandum Opinion.

62%; w; M

United States District Judge

DATE: June 18 ,2015